      Case 1:16-cv-00259-DMT-CRH Document 61 Filed 11/13/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Tyler Kruse,                         )
                                     )
               Plaintiff,            )    ORDER SCHEDULING SETTLEMENT
                                     )    CONFERENCE
        vs.                          )
                                     )
Patterson-UTI Drilling Company, LLC, )
Garrett Eaton, and Cruz Energy       )    Case No. 1:16-cv-259
Services, LLC,                       )
                                     )
               Defendants.           )
______________________________________________________________________________

       IT IS ORDERED:

       A settlement conference will be held before the magistrate judge on December 2, 2020, at

9:00 AM CST at the U.S. Courthouse located in Bismarck, North Dakota (courtroom #2).

       The conference shall be attended virtually or in person by all parties, together with trial

counsel (if they are represented) for each party. An insured party need not attend unless the

settlement decision will be made in part by the insured. When the settlement decision will be made

in whole or in part by an insurer, the insurer shall have a representative available. The persons

attending shall be vested with the necessary settlement authority. Any relief from these requirements

must be obtained in advance. Failure to produce the appropriate person(s) at the conference may

result in an award of costs and attorney fees incurred by the other parties in connection with the

conference and/or other sanctions against the noncomplying party and/or counsel.

       Each party shall submit a confidential settlement statement to the Court no later than two days

prior to the final settlement conference. The settlement statement shall not become a part of the file

                                            Page 1 of 2
      Case 1:16-cv-00259-DMT-CRH Document 61 Filed 11/13/20 Page 2 of 2




of the case, but shall be for the exclusive use of the Court in preparing for and conducting the

settlement conference.

        The settlement statement shall contain a specific recitation of the facts, a discussion of the

strengths and weaknesses of the case, the parties' positions on settlement, including a present

settlement proposal, and a report on settlement efforts to date. If not already part of the court file,

copies of any critical agreements, business records, photographs or other documents or exhibits shall

be attached to the settlement statement. The settlement statement should not be lengthy, but should

contain enough information to be useful to the Court in analyzing the factual and legal issues in the

case. The parties are directed to be candid in their statements.

        The parties shall submit their settlement statement to the court via fax (701-530-2325), e-mail

(ndd_J-Hochhalter@ndd.uscourts.gov), or mail (P.O. Box 670, Bismarck, North Dakota 58502-

0670) at least two (2) days prior to the settlement conference. The settlement statement shall not be

filed with the Clerk's office. Copies of the settlement statement shall not be provided to the other

parties in the case.

        Counsel are directed to confer with their clients in advance of the conference to explore the

parties’ settlement positions, and the parties are encouraged to exchange settlement proposals prior

to the conference. These steps will enable the conference to progress more expeditiously.

     Dated this 13th day of November, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court


                                             Page 2 of 2
